                                           Case 3:18-cv-07012-JCS Document 178 Filed 09/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TONETTE L. VAZQUEZ,                              Case No. 18-cv-07012-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING VARIOUS
                                                 v.                                         MOTIONS
                                   9

                                  10       ALEJANDRO MAYORKAS,                              Re: Dkt. Nos. 171, 177
                                                        Defendant.
                                  11

                                  12          Plaintiff Tonette Vazquez, pro se, filed a document on August 31, 2021 (dkt. 171)
Northern District of California
 United States District Court




                                  13   opposing proceeding with an evidentiary hearing set for October 19, 2021, requesting corrections

                                  14   to transcripts, and requesting appointment of counsel.1 On September 20, 2021, Ms. Vazquez

                                  15   filed a motion (dkt. 177) to correct transcripts, appoint counsel, and continue the evidentiary

                                  16   hearing to an unspecified date.

                                  17          The only specific defect Ms. Vazquez has identified in any transcript is that in some

                                  18   instances, her name is spelled incorrectly in a transcript of the August 21, 2020 hearing on her

                                  19   former attorneys’ motion to withdraw as counsel (dkt. 148). Ms. Vazquez’s name is spelled

                                  20   correctly in transcribing when participants mentioned it, but it is erroneously spelled “Vasquez” in

                                  21   designating when Ms. Vazquez spoke. The court reporter is requested to prepare and file a

                                  22   corrected copy of that transcript, which the Clerk shall mail to Ms. Vazquez.

                                  23          As Ms. Vazquez acknowledges in her request, her name is spelled correctly in the

                                  24   transcripts of the June 23, 2020 settlement conference (dkt. 168), the December 4, 2020 hearing

                                  25   and case management conference (dkt. 117), and the May 28, 2021 evidentiary hearing (dkt. 153).

                                  26
                                  27   1
                                        Ms. Vazquez also noted that she had not yet received a copy of the August 20, 2021 hearing and
                                  28   case management conference, but that transcript was prepared and mailed to Ms. Vazquez in due
                                       course after she filed her request. See dkt. 175.
                                          Case 3:18-cv-07012-JCS Document 178 Filed 09/21/21 Page 2 of 2




                                   1          Other than the spelling of her name, Ms. Vazquez asserts that “there are obviously many

                                   2   sections missing conversation during hearings in the transcripts as well as spelling and words that

                                   3   looked as if they were put in, in some areas.” Dkt. 171 at 3; see also dkt. 177 (“I also noticed that

                                   4   the Hearings Court transcripts also had typos and cut offs conversations during the beginning,

                                   5   middle, and ends of conversations.”). These vague objections are not sufficient grounds to alter a

                                   6   transcript that has been certified as accurate by a court reporter. The only particular omission Ms.

                                   7   Vazquez notes is that the transcript of the June 23, 2020 settlement conference does not include

                                   8   the parties’ negotiations before a purported final agreement was placed on the record. As the

                                   9   Court has previously explained, negotiations during settlement conferences are not on the record.

                                  10   No recording of those negotiations exists, and no transcript can be prepared. Accordingly, other

                                  11   than the spelling of her name in the August 21, 2020 transcript, Ms. Vazquez’s requests for

                                  12   correction of transcripts are DENIED.
Northern District of California
 United States District Court




                                  13          As the Court has previously explained, the evidentiary hearing set for October 19, 2021 is

                                  14   necessary to determine whether Ms. Vazquez’s then-attorneys were authorized to enter a

                                  15   settlement agreement on her behalf, and thus whether Defendant’s motion to enforce that

                                  16   agreement should be granted. The Court is aware that Ms. Vazquez feels unable to proceed with

                                  17   the evidentiary hearing, but she was given two months to prepare, and it does not appear that

                                  18   circumstances would change in any material way if the hearing were continued. Ms. Vazquez has

                                  19   not identified any particular scheduling conflict that would prevent her from appearing as

                                  20   scheduled. The request to continue the hearing is therefore DENIED, and it will proceed as

                                  21   scheduled on October 19, 2021 at 8:30 AM via Zoom.

                                  22          Ms. Vazquez’s requests to appoint new counsel for her are once again DENIED, for the

                                  23   reasons stated by the Court denying previous similar requests.

                                  24          IT IS SO ORDERED.

                                  25   Dated: September 21, 2021

                                  26                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  27                                                    Chief Magistrate Judge
                                  28
                                                                                         2
